Blandeord, Justice.
[Respess filed his bill against the Barnesville Savings Bank, alleging, in brief, as follows : One Oauthen applied to complainant to become his security on a note to ,the bank. The cashier assured complainant that Oauthen owned a house and lot in Barnesville, of a value amply sufficient to secure the debt; that complainant would be perfectly secure in becoming his security; and agreed to take a mortgage on the property, stating that the rule of the bank required personal security, and that complainant could sign merely to make the notes formal and in accordance with the rule of the bank; that, in fact, Oauthen never owned the house and lot; that the cashier took a mortgage witnessed by only one witness, and therefore defective; and that these facts were not known to complainant until after judgments had been rendered in common law suits against him on the notes in favor of defendant. The prayer was for injunction to restrain the enforcement of these judgments, and to set them aside.
Defendant demurred and answered the bill. The hearing was had on the bill, demurrer and answer and affidavits and evidence, pro and con. The injunction was granted, and defendant excepted.]